             Case 2:19-cv-01681-RFB-DJA Document 10 Filed 10/21/19 Page 1 of 3



 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
 3   WINSLETT & MOSER, P.C.
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6
     COUNSEL FOR TRANS UNION LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                             IN THE UNITED STATES DISTRICT COURT

12                                    FOR THE DISTRICT OF NEVADA
13
     JOSE ALVAREZ,                                          Case No. 2:19-cv-01681-RFB-DJA
14
                               Plaintiff,                   JOINT STIPULATION AND ORDER
15                                                          EXTENDING DEFENDANT TRANS
     v.                                                     UNION LLC’S TIME TO FILE AN
16                                                          ANSWER OR OTHERWISE RESPOND
     BANK OF AMERICA, N.A., TRANSUNION                      TO PLAINTIFF’S COMPLAINT
17   LLC, EXPERIAN INFORMATION
     SOLUTIONS, INC., and EQUIFAX                           (FIRST REQUEST)
18   INFORMATION SERVICES, LLC,
19
                                Defendants.
20
                 Plaintiff Jose Alvarez (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by
21
     and through their respective counsel, file this Joint Stipulation Extending Defendant Trans
22
     Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
23
                 On September 26, 2019, Plaintiff filed his Complaint. The current deadline for Trans
24
     Union to answer or otherwise respond to Plaintiff’s Complaint is October 21, 2019.            The
25
     allegations in Plaintiff’s Complaint date back to March 2019. Trans Union requires additional
26
     time to locate and assemble the documents relating to Plaintiff’s allegations, any disputes
27
     Plaintiff submitted to Trans Union, and Trans Union’s investigation of any such disputes.
28

                                                                                                     1
     4015766.1
             Case 2:19-cv-01681-RFB-DJA Document 10 Filed 10/21/19 Page 2 of 3



 1   Further, Trans Union’s counsel will need additional time to review the documents and respond to

 2   the allegations in Plaintiff’s Complaint.

 3               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 4   otherwise respond to Plaintiff’s Complaint up to and including November 4, 2019. This is the

 5   first stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 6   Dated this 21st day of October 2019.

 7
                                                   QUILLING SELANDER LOWNDS
 8                                                 WINSLETT & MOSER, P.C.

 9
                                                    /s/ Jennifer Bergh
10
                                                   JENNIFER BERGH
11                                                 Nevada Bar No. 14480
                                                   6900 N. Dallas Parkway, Suite 800
12                                                 Plano, TX 75024
                                                   Telephone: (214) 871-2100
13                                                 Facsimile: (214) 871-2111
14                                                 jbergh@qslwm.com
                                                   Counsel for Trans Union LLC
15
                                                   PETERS AND ASSOCIATES, LLP
16

17                                                  /s/ Cam-Tu Dang
18                                                 CAM-TU DANG
                                                   Nevada Bar No. 13093
19                                                 6173 S. Rainbow Blvd.
                                                   Las Vegas, NV 89118
20                                                 Telephone: (702) 818-3888
21                                                 Facsimile: (702) 583-4940
                                                   cam@pandalawfirm.com
22                                                 Counsel for Plaintiff

23

24

25

26

27

28

                                                                                                    2
     4015766.1
             Case 2:19-cv-01681-RFB-DJA Document 10 Filed 10/21/19 Page 3 of 3



 1                                                 ORDER

 2               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

 3   otherwise respond is so ORDERED AND ADJUDGED.

 4                                          October
                             22nd day of ______________________,
                 Dated this ______                               2019.
 5

 6

 7                                          UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                   3
     4015766.1
